MEMORANDUM **
James E. Palmer and Maryanne Palmer appeal pro se the judgment dismissing *570their complaint with prejudice for failure to set forth a short, clear and concise statement of the claim, and the district court’s order requiring pre-filing review. We have jurisdiction pursuant to 28 U.S.C. § 1291.
We review for an abuse of discretion a dismissal for a violation of Fed.R.Civ.P. 8 (“Rule 8”). See McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir.1996). We affirm.
The district court did not abuse its discretion in dismissing the Palmers’ amended complaint with prejudice because the Palmers: (1) were permitted to amend their complaint; (2) were given adequate notice of the complaint’s deficiencies with respect to Rule 8; and (3) nevertheless, failed to file an amended complaint that complied with Rule 8. See Nevijel v. N. Coast Life Ins. Co., 651 F.2d 671, 674 (9th Cir.1981).
The district court did not abuse its discretion in denying the recusal motion, see United States v. Hernandez, 109 F.3d 1450, 1453 (9th Cir.1997), or declining to enter default judgments, see Pau v. Yosemite Park & Curry Co., 928 F.2d 880, 885 (9th Cir.1991).
The magistrate judge acted within the scope of his authority in issuing non-dis-positive orders. U.S. Dominator, Inc. v. Factory Ship Robert E. Resoff, 768 F.2d 1099, 1102 (9th Cir.1985).
The district court did not abuse its discretion in issuing the order requiring pre-filing review filed on February 28, 2000. See DeLong v. Hennessey, 912 F.2d 1144, 1146 (9th Cir.1990).
We deny the Palmers’ remaining contentions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *570courts of this circuit except as may be provided by 9th Cir. R. 36-3.